 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 833 
In the House of Representatives, U. S.,

December 17, 2012
 
RESOLUTION 
Condemning the horrific attacks in Newtown, Connecticut and expressing support and prayers for all those impacted by this tragedy.  
 
 
Whereas on December 14, 2012 a mass shooting took place at Sandy Hook Elementary School in Newtown, Connecticut; 
Whereas the people of the United States mourn the 26 innocent lives, including those of 20 children, that have been lost at Sandy Hook Elementary School in this unimaginable tragedy; 
Whereas the people of the United States will always remember the victims of the previous mass shootings that have occurred in the United States and stand in solidarity with the survivors; and 
Whereas the quick action of law enforcement officials and other first responders prevented additional losses of life: Now, therefore, be it 
 
That the House of Representatives— 
(1)condemns the senseless attack at Sandy Hook Elementary School in Newtown, Connecticut on Friday, December 14, 2012; 
(2)offers condolences to all of the students, teachers, administrators, and faculty of Sandy Hook Elementary School, as well as their families, and recognizes that the healing process will be long and difficult for the entire Newtown community; 
(3)honors the selfless, dedicated service of— 
(A)the teachers, school administrators, school support staff, medical professionals, and others in the Greater Newtown community; 
(B)the emergency response teams and law enforcement officials who responded to the attack; and 
(C)law enforcement officials who continue to investigate the attack; and 
(4)remains committed to working together to help prevent tragedies like this from ever happening again. 
 
Karen L. Haas,Clerk.
